DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0005 discloses “claims 1 and 9” however claims 1 and 9 have been canceled. References to the claims in the specification should be removed.
Appropriate correction is required.
Claim Objections
Claims 16 and 23-25 are objected to because of the following informalities:  
Claim 16, “releasably attached to an anchoring coupling” should be changed to “releasably attached to the anchoring coupling”
Claim 23, “providing an anchoring…attaching a tether” should be changed to “providing the anchoring…attaching the tether”
Claim 23, “attached to the anchoring.” ends with a period instead of a comma.
Claim 24, ““providing an anchoring” should be changed to “providing the anchoring”
Claim 25, “providing a tether” should be changed to “providing the tether”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 16 and 23 recite the broad recitation “wherein the tether has an unextended tether length between 2 - 20 times a wingspan of the wing,” and the claim also recites “specifically between 3 - 12 times the wingspan of the wing” and “more specifically between 5 - 10 times the wingspan of the wing” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 21-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Landberg (US 2011/0266805), in view of Manchester (US 2006/0222461).
Regarding claim 16, Landberg discloses submersible power plant for producing electrical power, the submersible power plant comprising 
an anchoring (4 of Figures) provided at a minimum depth Dmin (inherent: the power plant needs a certain depth to function as intended) and a vehicle comprising at least one wing (3 of Figures), 
the vehicle being arranged to be secured to the anchoring by means of at least one tether (6 of Figures) rotatably attached to the anchoring by means of an anchoring coupling and attached to the vehicle by means of at least one vehicle coupling (the anchoring and vehicle couplings is implicit as the vehicle is secured to the mooring by the wire [Para. 0029] and the wire is secured to the vehicle turbine [Para. 0031]), 

wherein the submersible power plant is completely submerged in a body of fluid both during operation and non-operation of the submersible power plant and wherein the tether has an unextended tether length between 2 - 20 times a wingspan of the wing, specifically between 3 - 12 times the wingspan of the wing, more specifically between 5 - 10 times the wingspan of the wing (Para. 0029-0030, wire length is 50-200 meters and wingspan is about 15 meters).
Landberg does not disclose the vehicle being arranged to stay in a position essentially above the anchoring during non-operation of the submersible power plant; and 
characterized in that the tether is releasably attached to an anchoring coupling arranged to be releasable from the anchoring, 
wherein the anchoring coupling is movably attached to an anchor line running from the anchoring to a surface of the body of fluid, such that the anchoring coupling and tether can be brought to and from the surface, and in that the anchoring coupling is buoyant.
Manchester discloses the vehicle (1 of Figures) being arranged to stay in a position essentially above the anchoring during non-operation of the submersible power plant (Abstract; Para. 0008, 0027-0029); and 
characterized in that the tether (15 of Figures) is releasably attached to an anchoring coupling (Para. 0034; a ball grab or equivalent system) arranged to be releasable from the anchoring (17 of Figures), 
wherein the anchoring coupling is movably attached to an anchor line (18 of Figures) running from the anchoring to a surface of the body of fluid (to 19 of Figures), such that the 
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the vehicle of Landberg arranged to stay in a position above the anchoring during non-operation and have the tether releasably attached to an anchoring coupling arranged to be releasable from the anchoring, as taught by Manchester, to provide the advantage that the turbine can move from a forward facing direction to a rearward facing direction with its axis remaining in a generally vertical plane and any suitable repairs or maintenance may be performed [Manchester: Para. 0008, 0034].
Regarding claim 17, Landberg discloses wherein the anchoring is a foundation arranged on a seabed, lake bed or stream bed (see Figure 1a; Para. 0029).
Regarding claim 21, Landberg discloses wherein at least one turbine (9 of Figures) connected to a generator (Para. 0031) is attached to the wing (3 of Figures) of the submersible power plant for power generation during operation of the submersible power plant.
Regarding claim 22, Landberg discloses wherein the vehicle is arranged to move with a varying speed or essentially the same speed over the predetermined trajectory during operation of the submersible power plant (Para. 0029).
Regarding claim 23, Landberg discloses method for providing a submersible power plant for producing electrical power, the submersible power plant comprising 
an anchoring (4 of Figures) and a vehicle comprising at least one wing (3 of Figures), 
the vehicle being arranged to be secured to the anchoring by means of at least one tether (6 of Figures) rotatably attached to the anchoring by means of an anchoring coupling and 
the vehicle being arranged to move in a predetermined trajectory (7 of Figures) by means of a fluid stream passing the wing during operation of the submersible power plant, 
wherein the method comprises: 
- providing an anchoring at a minimum depth Dmin in a body of fluid (inherent: the power plant needs a certain depth to function as intended), 
- attaching a tether to the anchoring, the tether being connected to the vehicle (see Figures), 
- providing the anchoring with an anchor line to which the anchoring coupling is movably attached, 
wherein tether has an unextended tether length such that the submersible power plant is completely submerged in the body of fluid during operation and non-operation of the submersible power plant and the unextended tether length is between 2 - 20 times the wingspan of the wing, specifically between 3 - 12 times the wingspan of the wing, more specifically between 5 - 10 times the wingspan of the wing (Para. 0029-0030, wire length is 50-200 meters and wingspan is about 15 meters).
Landberg does not disclose the vehicle being arranged to stay in a position essentially above the anchoring during non-operation of the submersible power plant; and
- providing the tether with a buoyant anchoring coupling releasably attached to the anchoring.
Manchester discloses the vehicle (1 of Figures) being arranged to stay in a position essentially above the anchoring during non-operation of the submersible power plant (Abstract; Para. 0008, 0027-0029); and
- providing the tether (15 of Figures) with a buoyant anchoring coupling (Para. 0034; a ball grab or equivalent system) releasably attached to the anchoring (17 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the vehicle of Landberg arranged to stay in a position above the anchoring during non-operation, as taught by Manchester, to provide the advantage that the turbine can move from a forward facing direction to a rearward facing direction with its axis remaining in a generally vertical plane and any suitable repairs or maintenance may be performed [Manchester: Para. 0008, 0034].
Regarding claim 24, Landberg discloses wherein the method further comprises: - providing an anchoring by providing a foundation on a seabed, lake bed or stream bed (see Figure 1a; Para. 0029).
Regarding claim 26, Landberg discloses wherein the method further comprises: - providing the vehicle with at least one turbine (9 of Figures) attached to the wing (3 of Figures) of the vehicle connected to a generator (Para. 0031) for power generation during operation of the submersible power plant.

Claims 18-20 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Landberg (US 2011/0266805), in view of Manchester (US 2006/0222461) as applied to claim 16 above, and further in view of Marzelius (US 2016/0013703).
Regarding claim 18, Landberg discloses all of the elements of the current invention as mentioned above, however does not disclose wherein a part of the tether comprises an element that is arranged to change or arranged to allow change of the distance between the anchoring and the vehicle during operation of the submersible power plant.
Marzelius discloses wherein a part of the tether (8 of Figures) comprises an element (13 of Figures) that is arranged to change or arranged to allow change of the distance between the anchoring and the vehicle during operation of the submersible power plant (Para. 0033).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a part of the tether of Landberg comprise an element that is arranged to change or arranged to allow change of the distance between the anchoring and the vehicle during operation of the submersible power plant, as taught by Marzelius) to allow the power plant to reduce the variation in speed of the vehicle over the predetermined trajectory [Marzelius: Para. 0033].
Regarding claim 19, Landberg discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the element makes up between 5 - 15% of the tether length.
Marzelius discloses wherein the element (13 of Figures) makes up between 5 - 15% of the tether length.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention as a matter of design choice to have the element make up between 5-15% of the tether length in the system of Landberg, as taught by Marzelius, depending on the configuration of the power plant such a modification would have involved a mere change in the 
Regarding claim 20, Landberg discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the element comprises one or more of: a spiral or coil spring, a disk spring stack, an elastomer spring or a gas spring.
Marzelius discloses wherein the element (13 of Figures) comprises one or more of: a spiral or coil spring, a disk spring stack, an elastomer spring or a gas spring (Para. 0037).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the element comprise one or more of a spiral or coil spring, a disk spring stack, an elastomer spring or a gas spring in the system of Landberg, as taught by Marzelius, to allow the distance to change between the vehicle and the structure continuously over or during parts of the predetermined trajectory [Marzelius: Para. 0037].
Regarding claim 25, Landberg discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the method further comprises: - providing a tether having a part that comprises an element that is arranged to change or arranged to allow change of the distance between the anchoring and the vehicle during operation of the submersible power plant.
Marzelius discloses wherein the method further comprises: - providing a tether (8 of Figures) having a part that comprises an element (13 of Figures) that is arranged to change or arranged to allow change of the distance between the anchoring and the vehicle during operation of the submersible power plant (Para. 0033).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Charles Reid Jr./             Primary Examiner, Art Unit 2832